Order entered April 20, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00169-CV

               TOM BENSON, D/B/A LOW PRICE BAIL BONDS, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                On Appeal from the County Criminal Court of Appeals No. 1
                                  Dallas County, Texas
                         Trial Court Cause No. MC-14-R0012-D

                                            ORDER
       Before the Court is appellant’s April 14, 2015 motion to extend time to file brief and

order the Dallas County Clerk to show cause why the supplemental clerk’s record, ordered to be

filed no later than March 30, 2015, has not been filed. We GRANT the motion to the extent we

ORDER Dallas County Clerk John F. Warren to file, no later than April 24, 2015, a

supplemental clerk’s record containing the record from the Richardson municipal court in cause

number MC-14-R0012-D and all other pleadings originally filed in County Court at Law No. 1

in cause number CC-13-04944-A. As the appellate record is not complete, appellant’s brief is

not yet due. It shall be filed within thirty days of the filing of the supplemental clerk’s record.

See TEX. R. APP. P. 38.6(a).
      We DIRECT the Clerk of the Court to send a copy of this order to all parties and to Mr.

Warren.




                                                 /s/    CRAIG STODDART
                                                        JUSTICE